department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date uil genin-151530-02 cc tege eoeg et2 dear ms i apologize for the delay in responding to your inquiry dated date requesting that we determine whether services performed by foreign students admitted into the united_states on m-1 visas are subject_to social_security and medicare taxes under the federal_insurance_contributions_act fica as a general matter apart from the procedure for issuing a formal opinion as described in revproc_2002_1 2002_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers revproc_2002_1 sets forth procedures for requesting private letter rulings if you wish to request formal guidance such as a private_letter_ruling you should follow the procedures set forth in revproc_2002_1 in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided to us and set forth below general information which we hope will be helpful to you fica_taxes are imposed on wages defined in code sec_3121 as including all remuneration for employment with certain specific exceptions fica_taxes are imposed on both the employee and the employer there are two parts to fica_taxes old-age_survivors_and_disability_insurance_tax oasdi and hospital_insurance_tax old-age_survivors_and_disability_insurance_tax also known as social_security_tax is imposed under code sec_3101 and sec_3111 hospital_insurance_tax also known as medicare_tax is imposed under code sec_3101 and sec_3111 code sec_3121 provides that the term employment means any service by a citizen or resident_of_the_united_states performed in the united_states_code sec_3121 however provides that services performed by a nonresident_alien_individual who is temporarily present in the united_states as a nonimmigrant under sec_101 j m q of the immigration and nationality act do not constitute employment if the services are performed to carry out a purpose for which genin-151530-02 the individual was admitted social_security and medicare taxes should not be withheld or paid on remuneration for such services this exemption from social_security and medicare taxes also applies to employment performed under curricular practical training and optional practical training on or off campus by foreign students in f-1 j-1 m-1 or q nonimmigrant status as long as the employment is authorized by the immigration and naturalization service however if the alien is considered a resident_alien their pay is subject_to social_security and medicare taxes even though the alien is still in one of the nonimmigrant statuses mentioned above this rule also applies to taxes under the federal_unemployment_tax_act futa for example suppose that an individual enters the united_states with a valid m-1 visa to pursue a master’s degree as a full-time_student while in school the student begins employment at a retail store such employment is outside the student’s original visa authorizations although the student maintains his or her m-1 nonimmigrant status because the student is employed outside of his or her original visa authorizations while in school the student is treated as a resident_alien and wages paid to the student are subject_to social_security and medicare taxes the rules for withholding of tax on nonresident_aliens are set forth in irs publication a copy of which is enclosed for your information we have also enclosed a copy of irs publication which contains information on resident and non-resident status the tests for residence and the exceptions to them i hope the information provided is helpful if we can be of further assistance please contact at sincerely lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities enclosures as stated
